DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/29/2021 and 08/28/2021 has been entered.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Pub No.: 2006081586 A (“OWATARI”).
	Regarding Claim 1, OWATARI discloses a kitchenware-retaining device for a dish rack, the kitchenware- retaining device comprising: Claim 1-a rigid portion (20) to  Claim 3- wherein the flexible portion (elastic portion 10) deforms in response to connecting to the dish rack (A).

Claims1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No.: 5988406 (“Leipziger”).
	Regarding Claim 1, Leipziger discloses a kitchenware-retaining device for a dish rack, the kitchenware- retaining device comprising: : Claim 1- a rigid portion (24 ) to connect to at least one kitchenware disposed on the dish rack (via the hooked end, see Fig. 4) to hold the at least one kitchenware in a predetermined position; and a flexible portion (16) disposed on at least a portion of the rigid portion to connect to at least a portion of the dish rack to prevent movement away therefrom, such that a circumference (16) of the flexible portion comprising a distance around the flexible portion is greater than a circumference of the rigid portion (24), such that the flexible portion(16) stretches to a different position away from the rigid portion (24); Claim 3- wherein the flexible portion (16) deforms in response to connecting to the dish rack (12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C 103(a) as being unpatentable over OWATARI  as applied to claim 1 above, alone.
	Regarding Claim 2, OWATARI discloses wherein the rigid portion (20) comprises: a first section (long section 20); a second section (middle section of 20) disposed perpendicularly away from the first section with respect to a first direction; and a third section (short side of 20) disposed perpendicularly away from the second section with respect to a second direction, such that the first section (long side U) and the third section (short side U) are in parallel. 
OWATARI discloses the claimed invention but does not demonstrate the second section perpendicular to the first and third section. It would have been obvious to one having skill in the art before the effective filing date of the invention that the rigid portion could be configured such that the second section is perpendicular to the first and third .

Claims 4-5 are rejected under 35 U.S.C 103(a) as being unpatentable over OWATARI as applied to claim 1 above, in view of US Patent No.: 9585541 (“Babcock”).

	Regarding Claims 4 and 5, OWATARI discloses (see Figs 1-3) discloses the claimed invention except the rigid portion or flexible portion being magnetic. Babcock discloses a device for retaining an article in the desired position on a dishrack using a magnet (30, see Figs. 1 and 23).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the article holder device taught by could be configured with a rigid portion or flexible portion comprising a magnetic material, so that the articles kitchenware could be retained in place and stabilized as demonstrated by Babcock.  
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /KIMBERLEY S WRIGHT/ Primary Examiner, Art Unit 3637